Citation Nr: 0735865	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-34 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance under 38 
U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Matthew H. Simmons, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1960 to 
November 1983, including service in Vietnam in the late 
1960's.  He died in June 2001.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in May 2006 for further development.  The 
appellant testified at Board hearings in March 2006 and 
August 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the previous remand, the appellant's contentions 
are that the veteran's death was caused by herbicide exposure 
in Vietnam and/or exposure to radiation related to the 
veteran's duties as a communications specialist on Air Force 
One.

The matter was remanded in part for a VA medical opinion from 
the VA's chief medical officer.  The Board requested opinions 
as to: a) whether the veteran's cancer falls within the 
definition of a respiratory cancer under 38 C.F.R. § 3.309 
provisions addressing herbicide exposure and b) whether it is 
at least as likely as not that the veteran's cancer was 
causally related to exposure to herbicides in Vietnam.  

At the August 2007 Board hearing, the appellant's 
representative offered argument to the effect that the 
December 2006 medical opinion from Jack H. Lichy, M.D., Ph.D. 
did not expressly respond to the question whether it is at 
least as likely as not that the veteran's cancer was causally 
related to exposure to herbicides in Vietnam. 

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.

In view of the representative's contention regarding December 
2006 medical opinion, the Board believes that clarification 
should be requested the VA's chief medical officer who wrote 
the December 2006 medical opinion.  He should be asked to 
provide an opinion regarding whether it is at least as likely 
as not that the veteran's cancer was causally related to 
exposure to herbicides in Vietnam.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the claims file 
to VA's chief medical officer who wrote 
the December 2006 medical opinion (Jack 
H. Lichy, M.D., Ph.D.) and request an 
opinion as to whether it is at least as 
likely as not that the veteran's cancer 
was causally related to exposure to 
herbicides in Vietnam.  If Dr. Lichy is 
no longer available, such a review of the 
claims file and opinion should be 
requested from his replacement. 

2. After completing any additional 
development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If not, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



